*904In a proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Suffolk County (Lehman, J.), entered September 20, 2005, which granted the respondent’s motion to dismiss the petition.
Ordered that the order is affirmed, with costs.
The Family Court properly granted the motion to dismiss the appellant’s petition seeking visitation with the subject children. The appellant failed to show fraud, duress, or coercion in connection with her execution of the surrender of the subject children for adoption so as to impair the legal validity of her consent thereto (Social Services Law § 383-c [6] [d]; see Matter of Sabrina H., 245 AD2d 1134, 1135 [1997]; Matter of Commissioner of Social Servs. of Suffolk County [Sandra G.], 141 AD2d 821, 822 [1988]).
The appellant’s remaining contentions are without merit. Crane, J.P., Goldstein, Rivera and Dillon, JJ., concur.